Citation Nr: 0927540	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  01-02 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of right foot surgery, to 
include pain, numbness and foot drop, performed by the 
Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The Veteran served on active duty for training from March 
1976 to November 1976.  He had no other periods of active 
military service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The Board notes the claim was 
initially adjudicated in a September 1999 rating decision; 
however, additional evidence was received prior to the 
expiration of the appeal period and the matter was 
readjudicated in the February 2000 rating decision.  The 
Veteran filed a timely notice of disagreement (NOD) in 
January 2001.  

The Board additionally notes the RO at one time improperly 
characterized the issue on appeal as whether new and material 
evidence had been submitted to reopen a claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of right foot surgery.  However, the Veteran 
properly perfected appeal of the February 2000 rating 
decision in March 2001.  The RO readjudicated the claim on a 
direct basis in the May 2009 supplemental statement of the 
case (SSOC).  The issue has been recharacterized as it 
appears on the cover page of the instant decision.

During the pendency of the appeal, the Veteran relocated to 
Wisconsin and thus, jurisdiction was transferred to the 
Milwaukee RO.

The Veteran presented testimony before the Board in June 
2009.  The transcript has been associated with the claims 
folder.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.
2.  On November 10, 1997, the Veteran consented to a silver 
bunionectomy.

3.  On May 12, 1998, the Veteran consented to a right Lapidus 
arthrodesis with screws.

4.  On July 22, 1999, the Veteran consented to hardware 
removal of the right foot from previous metatarsal cuneiform 
joint arthrodesis.

5.  The weight of the medical evidence is against a finding 
that the proximate cause of any additional right foot 
disability status post VA-provided surgery was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the VA's part, or that the 
proximate cause of the additional disability was an event 
that was not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. 
§ 1151 for residuals of right foot surgery, to include pain, 
numbness and foot drop, performed by VA, have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

In the present case, the unfavorable agency of original 
jurisdiction (AOJ) decision that is the basis of this appeal 
was already decided and appealed prior to the enactment of 
the current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the Veteran has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

In a March 2009 letter sent to the Veteran, VA complied with 
VCAA notification responsibilities with regard to the 
Veteran's claim.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  The Board notes that a letter was previously sent 
to the Veteran in April 2006.  While this letter included 
information necessary to reopen a claim, it also included 
notice as to the evidence necessary to satisfy a claim based 
on compensation under 38 U.S.C.A. § 1151.   Notice pursuant 
to the Dingess decision was sent in March 2009.  

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  The AOJ also readjudicated the 
case by way of a supplemental statement of the case (SSOC) 
issued in May 2009 after the notice was provided.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006)

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of post 
service VA treatment and hospitalization records, a report of 
VA examination, and the transcript from the June 2009 Board 
hearing.   The Veteran has not identified any other evidence 
which has not been obtained.

The Board notes that the Social Security Administration (SSA) 
informed VA in April 2009 that there were no medical records 
on file for the Veteran.  The RO made a formal finding on the 
unavailability of SSA records in May 2009.  Any further 
attempts to obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(2).
 
For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that is entitled to compensation under 
the provisions of 
38 U.S.C.A. § 1151 for residuals of right foot surgery 
performed by VA.  Specifically, he asserts that as a result 
of the May 1998 surgery performed by the Los Angeles VA 
Medical Center (VAMC), he currently experiences constant 
pain, numbness, and right foot drop.  Additionally, he 
asserts that VA later afforded him a magnetic resonance 
imaging (MRI) while the hardware from the bunionectomy was 
still in place, which caused him to feel a burning sensation 
and also led to the production of the current residuals.  

Title 38, United States Code, Section 1151 provides that 
where a veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  Amendments to 
38 U.S.C.A. § 1151 made by Pub. L. 104-204 require a showing 
that the VA hospitalization or treatment in question not only 
resulted in additional disability but that the proximate 
cause of such additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the VA's part in furnishing such 
treatment, or that the proximate cause of the additional 
disability was an event that was not reasonably foreseeable.  
The amendments apply to claims for compensation under 38 
U.S.C.A. § 1151, which were filed on or after October 1, 
1997.   See VAOPGCPREC 40-97.  The Veteran filed his claim 
under 38 U.S.C.A. 
§ 1151 in March 1999, and so the amendments to 38 U.S.C.A. § 
1151 apply in his case.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the Veteran's additional disability.  Merely 
showing that a Veteran received care, treatment or 
examination and that the Veteran has an additional disability 
does not establish cause.  38 C.F.R. § 3.361(c)(2).  To 
establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing surgical treatment caused a veteran's 
additional disability, it must be shown that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or VA furnished the surgical 
treatment without the Veteran's informed consent.  38 C.F.R. 
§ 3.361(d)(1).

Whether the proximate cause of a Veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  In determining whether an 
event was reasonably foreseeable, VA will consider whether 
the risk of that event was the type of risk that a reasonable 
health care provider would have disclosed in connection with 
informed consent.  38 C.F.R. § 3.361(d)(2).

The regulations implementing 38 U.S.C.A. § 1151 were recently 
amended effective September 2, 2004.  See 69 Fed. Reg. 45,426 
(August 3, 2004).  As the relevant evidence in this case pre-
dates September 2, 2004, the amended regulations do not apply 
to the Veteran's appeal.

A review of the record discloses on November 10, 1997, the 
Veteran underwent a silver bunionectomy of the right great 
toe.  Two days post surgery, the Veteran was doing well.  The 
site was healing with no evidence of erythema or drainage.  
There was some edema.  The neurological examination was 
grossly normal.  The Veteran denied pain. One week post 
surgery, the Veteran again denied pain.  He was weight 
bearing in wedge shoes.  He was anxious to wear normal shoe 
gear.  In December 1997, the Veteran had no complaints.  The 
skin had healed. 

At this juncture, the Board would note that the Veteran 
testified in June 2009 that the November 1997 surgery was 
nothing more than a "shave job," and he had no problems as 
a result of this surgery.  Transcript at 4.  He argues that 
his current problems are the result of the May 1998 surgery.

On May 6, 1998, the Veteran consented to a right Lapidus 
arthrodesis and removal of a foreign body in the right 
forefoot.  His signature was witnessed.  The Veteran was 
advised that risks and complications of the surgery included 
pain, swelling, infection, delayed or non union of fusion, 
and recurrence.  

On May 12, 1998, the Veteran underwent a right Lapidus 
arthrodesis.  The Veteran left the operating room with vital 
signs stable and vascular status intact to digits one through 
five of the right foot.  His foot was placed in a posterior 
splint and he was allowed to ambulate using crutches.  He was 
told not to put any weight on the right foot. 

One week post surgery, the Veteran informed treatment 
providers that he walked on his foot without using crutches 
after the surgery.  His neurological examination was intact. 
There was no erythema, edema, dehiscence, or odor noted.  He 
was found to be doing well and given a non-weight bearing 
cast with crutches.  Two weeks post surgery, the Veteran 
complained of severe pain. 

In June 1998, the cast was removed.  The surgical site was 
healing well.  In July 1998, he complained of pain upon 
ambulation in the plantar forefoot and first 
metatarsophalangeal joint (MPJ) upon range of motion.  He 
continued to complain of pain in August 1998.  His sensation 
was intact. 

Post-surgical pain was again noted in October 1998 and 
December 1998.  In April 1999, VA treatment providers found 
neuritic pain of the right foot.  The Veteran requested for 
screw removal because of pain in the first met cuneiform 
joint where the screws were located.  The Veteran also 
complained of numbness in the fifth digit of the right foot, 
but the neurological examination was grossly intact to light 
touch.  

In May 1999, it was noted that there was some possible nerve 
entrapment on the right, but sensation was intact upon 
neurological examination.  On June 23, 1999, the Veteran 
signed a consent form for the hardware removal of the right 
foot.  His signature was witnessed.  He was informed that 
risks of the surgery included pain, swelling, infection, 
recurrence, failure of the procedure, and need for further 
surgery.  

An entry dated July 22, 1999, shows the Veteran had neuritic 
pain stemming from the site of the hardware insertion.  It 
was agreed to remove the hardware.  There were no 
contraindications to the symptoms noted.  The physician 
indicated that no guarantees were given or implied to the 
Veteran. 

On July 22, 1999, the Veteran underwent hardware removal of 
the right foot from a previous metatarsal cuneiform joint 
arthrodesis.  The Veteran left the operating room with vital 
signs stable and intact neurovascular status to the digits of 
the right foot. 

One week post surgery, there were no complaints noted.  The 
Veteran asked to return to normal footwear.  There was no 
edema.  There was minor pain noted with palpation and 
movement through range of motion.  In August 1999, it was 
noted that the Veteran continued to heal well and that his 
neurovascular status was intact.  

In September 1999, the Veteran reported that the hardware 
removal had not alleviated the pain.  A past medical history 
of right foot drop was noted.  There was pain on palpation of 
the right first MPJ and with range of motion.  The provider 
noted possible nerve entrapment at dorsal incision of the 
right foot.  Right foot drop gait disturbance was also noted. 

The Veteran underwent VA examination in April 2009.  Physical 
evaluation revealed no evidence of significant callous, 
edema, warmth, or erythema.  The skin was intact.  There was 
some numbness present with palpation between the toes and 
along the scar.  The first toe was in 10 degrees of valgus 
alignment.  The longitudinal arch was maintained weight 
bearing and non weight bearing.  The Achilles heel was in 
good alignment and nontender.  The Veteran's gait was 
antalgic with decreased weight bearing on the right lower 
extremity.  His shoes did not show unusual wear and appeared 
new.  There was limited motion at the first metatarsal with 
flexion and extension at five degrees.  He had limited 
movement of 10 degrees in digits two through five.  Pain was 
present with light palpation throughout the foot.  There was 
no arthritis diagnosed on x-ray.

The examiner indicated that the claims folder had been 
reviewed, and that it included operative reports and clinic 
notes following surgical procedures.  The examiner opined 
that it was less likely than not either fault on VA's part or 
an event not reasonably foreseeable proximately caused any 
additional, current disability in the Veteran's right foot.  
The examiner indicated that although the Veteran had neurotic 
pain following the Lapidus arthrodesis at the point of 
hardware insertion, pain was noted as a potential risk of the 
procedure.  Moreover, the examiner noted the hardware was 
removed without any complication at the time of surgery. 

Based on the evidence delineated above, the Veteran's claim 
must be denied.  First and foremost, the 2009 VA examiner's 
opinion against the findings needed to award benefits under 
38 U.S.C.A. § 1151 must be afforded great weight.  The 
examiner gave her opinion after reviewing the entire claims 
file and fully examining the veteran.  She carefully 
described the Veteran's surgical history as well as his 
current symptoms.  Her opinion is supported by a solid 
rationale.  There are no other medical opinions on file that 
support an opposing view.  

While there is strong medical evidence against the Veteran's 
claim, there is no medical evidence of record that supports 
it.  To support the claim there must be at least some medical 
evidence showing that the Veteran has additional permanent 
disability proximately caused by carelessness, negligence, 
lack of proper skill, error in judgment during the surgeries 
performed in November 1997, May 1998 and July 1999, or 
evidence showing that there was some similar instance of 
fault on the VA's part in furnishing such treatment, or 
evidence showing that the proximate cause of the additional 
disability was an event that was not reasonably foreseeable. 
The claims file contains no such evidence.  

In addition to the medical opinion against the Veteran's 
claim, and the lack of medical evidence supporting it, the 
Board also cannot ignore the fact that the Veteran consented 
to the surgeries.  38 C.F.R. § 3.361(d)(1).  There is no 
evidence of record to support a conclusion that neurotic pain 
experienced after the May 1998 right Lapidus arthrodesis was 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the VA's 
part in performing the surgery.  Such pain was reasonably 
foreseeable as pain was noted as potential risk on the May 6, 
1998, consent form.  Pain was again noted on the June 1999 
consent form as a risk of surgery, along with the following: 
failure of the procedure, recurrence, and the need of further 
surgery.  

As to the Veteran's assertion that he has additional 
disability because VA gave him an MRI while he had metal 
hardware in his foot, the record contains no evidence showing 
that the Veteran underwent MRI with hardware left in place as 
claimed.   

Even assuming that pain, numbness, and foot drop were 
additional disabilities first shown after VA treatment, 
merely showing that he received treatment and that he has an 
additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(2).  

Furthermore, there is no evidence of records showing that 
there was any carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing the surgical treatments.  There is no evidence 
indicating that VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider or VA 
furnished the surgical treatment without the Veteran's 
informed consent.  38 C.F.R. § 3.361(d)(1).  As noted above, 
pain, recurrence, and the need for further surgery was 
disclosed in the informed consents obtained by the Veteran 
and thus, they were events reasonably foreseeable by the 
Veteran.  38 C.F.R. § 3.361(d)(2).

The only evidence supporting the Veteran's claim is found in 
his own statements.  While the Board sympathizes with the 
Veteran, he is competent to testify only as to matters which 
are capable of lay observation.  He is not qualified to 
render opinions which require medical expertise such 
questions of medical diagnosis and medical causation.  
Therefore, his opinions on the medical issues in this case 
lack probative value.  See 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, for benefits to be awarded under 38 U.S.C.A. § 1151, 
the evidence would have to show: (1) that the veteran 
developed additional disability following VA treatment; and 
(2) that the proximate cause of such additional disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the VA's part in 
furnishing such treatment, or that the proximate cause of the 
additional disability was an event that was not reasonably 
foreseeable.  While point (1) may be shown by the evidence on 
file, the weight of the medical evidence in the claims file 
is against point (2).

In sum, the preponderance of the credible evidence of record 
is against the Veteran's claim for compensation under 
38 U.S.C.A. § 1151, and entitlement to that benefit is not 
established.  As the preponderance of the evidence is against 
the Veteran's claim, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of right foot surgery, to 
include pain, numbness and foot drop, performed by VA is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


